Terral, J.,
delivered the opinion-of the court.
J. B. West, surviving partner of Chaffe, Powell & West, sued Brown and wife upon the following note:
“$1,325.09 Rolling Pork, Miss., Peb. 23, 1893.
“On the 7th day of January, 1894, I promise to pay to the order of Chaffe, Powell & West, at their office in New Orleans, La., $1,325.09 for value received, with interest at the rate of ten per centum per annum from maturity until paid.
“W. D. Brown,
“A. V. Brown."
On this note credits amounting to $632.67 were indorsed; and for the balance, after deducting said credits, plaintiffs below had a verdict through a peremptory instruction to that effect. This peremptory instruction was given to the jury, notwithstanding the defendant below introduced evidence tend*768ing to show that a considerable portion of the debt sued for was usury; that more than $500 of it was charged against him in dealings running through several years because of his failure to ship' to Chaffe, Powell & West a large number of bales of cotton in excess of what was made on his plantation; that his plantation was a small one, and known to be so to West, and yet under the stress of circumstances he was compelled to agree to ship Chaffe, Powell & West a large quantity of cotton each year, or, in default, to pay $1.25 for every bale of the deficit, from which agreement more than $500. of the debt sued on arose; he insisted that this arrangement was but a device to cover usurious interest; he offered in evidence circumstances tending to prove such conclusion, and from which the jury might have inferred such design. Under such circumstances, a peremptory instruction was erroneous. Chaffe v. Hughes, 57 Miss., 256.
The defendant below offered also other matters in contradiction of the claim sued on, which, we think, should not- have been excluded from the consideration of the jury by a peremptory instruction.

Reversed and remanded.